DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 10/27/2021.
Claims 1, 9-10, 23-24, 29-31, and 33 are amended. Claims 35-37 are newly added and claims 2-8, 28, 32 and 34 are newly canceled.


Claims 1, 9-12, 14-24, 26-27, 29-31, 33 and 35-37 are currently pending. 
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/04/2018.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/04/2018.
Claims 1, 9-10, 14, 23-24, 26-27, 29-31, 33 and 35-37 have been examined on their merits.


.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-10, 14, 23, 26-27, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
nd paragraph of Applicant’s Specification). 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant is hereby notified that the insertion of new matter into the claims has necessitated the removal of the art rejection over claims 1, 9-10, 14, 23, 26-27.  However, removal of new matter will result in the reinstatement of the art rejection.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 24, 29-31, 33 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nahmias et al (Tissue Engineering, 2006, -from IDS filed 10/18/2016) in view of Gomez-Aristizabal et al (Molecular Therapy 2009), and (Rouwkema et al (Tissue Engineering: Part A, 2009-from IDS filed 10/18/2016). 
Amended claim 24 is drawn to a method of preparing an organ bud comprising culturing a vascular endothelial cell and a hepatocyte hepatocytes 
The prior amendments to claim 24 are interpreted to exclude mesenchymal cells that are negative for all the markers listed (CD133, CD271 and Nestin). Therefore a mesenchymal cell that expresses at least one of these markers is deemed to not be excluded from the method of claim 24. It appears that fibroblasts are excluded by these limitations.


Regarding claims 24, 29-31, 33 and 35-37, Nahmias et al teach a method of co-culturing vascular endothelial cells, dermal fibroblasts (differentiated mesenchymal cells) and hepatic cells (differentiated liver organ cells, hepatic endoderm cell) upon Matrigel and forming a fibroblastic capsule surrounding sinusoid-like structures (vessel like three dimensional structure) wherein the gel eventually degraded and the capsule detached (page 1629-co-cultures on Matrigel slides and page 1634, column 1 figures 8A and 8B). Images of the organoids show structures that are macroscopically observable within 6 days of culture (at least six hours of culture) (page 1634 figures 8A and 8B and page 1631 figure 3). At day 28 the organoid is several millimeters in size (page 1634, Fig.8) and baring evidence to the contrary appears to be an optimizable feature of the organoid produced.
The vascular endothelial cells included both human umbilical-vein endothelial cells (umbilical cord blood derived vein) and human microvessel endothelial cells (differentiated) (page 1629 column 1) and their culture inherently produces factors secreted by vascular endothelial cells. The presence of endothelial vascular structures in the system suggest that similar liver organoid structures could be perfused, enabling the engineering of liver tissue beyond the oxygen diffusion limit (page 1635 column 2) and suggest that the endothelial vessels might provide more than the necessary oxygen 
Nahmias teach that endothelial cell medium was used to initiate the cultures (page 1629-cocultures of cells on Matrigel slides). Nahmias teach culturing on Matrigel (gel) (page 1629-co-cultures on Matrigel slides and page 1634, column 1 figures 8A and 8B).
Applicant has indicated that whether or not a structure is an organ bud or not can be judged by examining whether or not the structure comprises all of the three types of cells (organ cells, vascular endothelial cells and mesenchymal cells or cell differentiated therefrom) (page 14 of the as filed specification). Since the structure of Nahmias et al contains these three cell types an organ bud is deemed to be formed and a culturing time sufficient to form the three dimensional organ bud is used.
Nahmias et al teach Applicant’s method as described above, but do not specifically teach using undifferentiated cells, induced pluripotent stem cells or mesenchymal stem cells to form their ex-vivo liver organoid (bud) or exclude fibroblasts.
However, Nahmias et al do state that the availability of human foreskin MVECs (microvessel endothelial cells) and the small number of human hepatocytes needed coupled with advances in stem cell biology make their system suitable for the study of human liver damage and disease.
Gomez-Aristizabal teach that mesenchymal stem cells and their conditioned medium provide support for hepatocyte cultures by maintaining hepatocyte functionality as well as improving hepatocyte survival and proliferation in vitro (abstract, page 1504-1505). Endothelial cells and mesenchymal stem cells and conditioned 
Rouwkema et al teach that endothelial progenitor cells (EPC) can be used for complex tissue engineering applications, but the differentiation stage of these cells is important (abstract). A more mature EPC isolated from cord blood was able to form prevascular structures in cocultures with human mesenchymal stem cells (hMSC) and although the amount of structures was lower as compared to HUVEC and HMVEC, the degree of organization was higher. The endothelial phenotype needs to be mature enough to prevent the loss of endothelial potential of the cells (page 2025 2nd column). Rouwkema et al suggest that an advantage of using less differentiated cells in tissue engineering is that differentiation of cells is often accompanied by a decrease in proliferation (page 2025, end of 1st column).
One of ordinary skill in the art would have been motivated to use progenitor cells (undifferentiated endothelial, less differentiated organ cells and mesenchymal stem cells) in the method of Nahmias et al because Rouwkema et al suggest that an advantage of using less differentiated cells in tissue engineering is that differentiation of cells is often accompanied by a decrease in proliferation (page 2025, end of 1st column). One of ordinary skill in the art would have been motivated to use mesenchymal stem cells instead of fibroblasts in the method of Nahmias because Gomez-Aristizabal teach that mesenchymal stem cells and their conditioned medium provide support for hepatocyte cultures by maintaining hepatocyte functionality as well as improving hepatocyte survival and proliferation in vitro (abstract, page 1504-1505). One of ordinary skill in the art would have had a reasonable expectation of success 
Therefore the combined teachings of Nahmias et al, Gomez-Aristizabal et al, and Rouwkema et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that one of ordinary skill in the art would not have expected to obtain a superior transplantable tissue by the claimed method compared to Nahmias’s coculture of a vascular endothelial cell, an organ cell and a fibroblast. Applicant asserts that the teaching of Rouwkema is not relevant because it compares to a sample with EPC alone and not a sample with EPC and fibroblast.
This is not found persuasive. Gomez-Aristizabal teach that mesenchymal stem cells and their conditioned medium provide support for hepatocyte cultures by maintaining hepatocyte functionality as well as improving hepatocyte survival and proliferation in vitro (abstract, page 1504-1505). Endothelial cells and mesenchymal 
Applicant argues that in order to prove unexpected results that they only have to compare to the closest prior art of Nahmias and since they demonstrate improved results to Nahmias that this is sufficient to establish unexpected results to overcome the obviousness rejection. Applicant asserts that they have proven unexpected results with their declaration as well as a peer-reviewed Nature article cited over 1400 times. Applicant asserts that the claimed method produces a superior organ bud regardless of size. Applicant asserts that their evidence is commensurate in scope with the claims.
This is not found persuasive. In submitting evidence asserted to establish unobvious results, there is a burden on an applicant to indicate how the examples asserted to represent the claimed invention are considered to relate to the examples intended to represent the prior art and, particularly, to indicate how those latter examples do represent the closest prior art. See In re Borkowski, 595 F.2d 713, 184 USPQ 29 (CCPA 1974); In re Goodman, 339 F.2d 228, 144 USPQ 30 (CCPA 1964). 
The evidence relied upon should also be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter "as a class." In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971 ); In re Hostettler, 429 F.2d 464, 166 USPQ 558 (CCPA 1970). See, also, In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972). 
It should also be established that the differences in the results are in factunexpected and unobvious and of both statistical and practical significance. In reMerck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F. 2d 887, 225 In re Klosak, 455 F2d 1077, 173 UAPQ 14 (CCPA 1972); In re D'Ancicco, 429 F.2d 1244, 169 USPQ 303 (CCPA 1971 ). Ex parte Gelles, 22 USPQ2d 1318 (BPAI 1992). 
The claimed method does not require an organ bud of a specific function. Applicant has indicated that whether or not a structure is an organ bud or not can be judged by examining whether or not the structure comprises all of the three types of cells (organ cells, vascular endothelial cells and mesenchymal cells or cell differentiated therefrom) (page 14 of the as filed specification). Since the structure of Nahmias contains these three cell types an organ bud is deemed to be formed and a culturing time sufficient to form the three dimensional organ bud is used. In addition, the Rouwkema reference cited in the obvious rejection indicates that when coculturing endothelial progenitor cells with human mesenchymal stem cells that the degree of organization in the structure was higher (page 2025). This teaching would suggest the properties of the structure produced are not quite as unexpected as asserted by Applicant. The results of the transplantation of the liver organ bud may be unexpected, however it is unclear if this result is from details of the transplant or from details from the method of making the organ bud or from details described in the Nature article that are not recited in the claims. 
The declaration of Takanori Takebe under 37 CFR 1.132 filed 03/01/2021 is insufficient to overcome the rejection based upon Nahmias as set forth in the Office action because:  The evidence is not commensurate in scope with the claims. The evidence is limited to a specific organ cell type, hepatocytes, with structural features produced by detailed method steps not recited by the claims.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632